 1

 2                                                                 JS-6
 3

 4

 5

 6

 7

 8

 9

10

11                           UNITED STATES DISTRICT COURT

12                FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
     ARTHUR RAMOS, individually, and       Case No. 5:18-cv-01551 JLS (KKx)
14   on behalf of other members of the
     general public similarly situated;
15                                         CLASS ACTION
16              Plaintiff,
                                           ORDER OF DISMISSAL WITHOUT
17        vs.                              PREJUDICE
18 SCHENKER, INC., an unknown
19
   business entity; SCHENKER
   LOGISTICS, INC., an unknown
20 business entity; and DOES 1 through
   100, inclusive,
21
                Defendants.
22

23

24

25

26

27

28
 1
           The Court, having considered the Stipulation by the parties, and pursuant to
 2
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby orders that this action be
 3
     dismissed without prejudice.
 4
           IT IS SO ORDERED.
 5

 6   Dated: March 17, 2020
 7

 8

 9
                                                     Honorable Josephine L. Staton
10                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 1
